Citation Nr: 1543262	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-10 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for chronic right tibial stress fractures (also claimed as left knee pain).

2.  Entitlement to an increased rating in excess of 10 percent for chronic left tibial stress fractures (also claimed as left knee pain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo



INTRODUCTION

The Veteran served on active duty from November 2007 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and Veteran's Benefits Management System (VBMS) electronic file systems, to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claim for an increased disability rating for the Veteran's service-connected right tibia and left tibia disability. 

The Veteran asserts that his right tibia and left tibia disabilities, each separately rated as 10 percent disabled are more severely disabling than the current rating reflects.  See June 2012 Notice of Disagreement; March 2015 Appellant's Brief located on VBMS.

In June 2012, the Veteran was afforded a VA examination to evaluate his leg disability.  Since that time, the Veteran's statements of record support the claim that worsening of his service-connected right tibia and left tibia disability may have occurred since the June 2012 VA examination.  Additionally, an April 2014 private treatment record shows the Veteran experienced intermittent periods of locking of the right knee approximately once a week.  See Progress Note from Orthopedic Associates, P.C. located on VBMS.  Given the length of time since the Veteran's last VA examination, another VA examination should be provided to assess the current severity of the Veteran's service-connected right tibia and left tibia disability.  

As this matter is being remanded for the reasons set forth above, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the Veteran's appeal.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  Thereafter, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected right and left tibia disabilities.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, must be provided to the examiner for review.

The examiner should specifically characterize the degree of impairment of the right and left tibia.  This should include whether there is malunion with knee or ankle disability and whether such disability is best characterized as slight, moderate, or marked.  Any other abnormality of the knee or leg residual to the right and left tibia fractures should be noted.  Any necessary diagnostic tests should be completed.

The ranges of right and left knee flexion and extension shall be reported in degrees.  The examiner shall also specify whether and to what extent there is any additional loss of knee flexion and/or extension (stated in degrees) due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner shall also report whether there is subluxation or instability of the right and left knees, and if present, provide an opinion as to its severity (i.e. slight, moderate, or severe).

The examiner must provide a rationale for each opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  (The originating agency should seek after any additional evidence suggested by the reviewer.)

3.  After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence.  The appellant and his representative should then be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




